DETAILED ACTION
The Action is responsive to Applicant’s Application filed June 14, 2019.
Please note claims 1-20 are pending. 

Drawings
The drawings, filed June 14, 2019 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed June 17, 2019, August 12, 2019, October 29, 2019 and January 13, 2021 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 2 is missing data referencing related patent applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2014/0095470) further in view of Reed et al. (US Pub. No. 2010/0121863).

Regarding claim 1, Chen teaches a method comprising:
 ‘receiving a database statement that specifies processing, as a relational table that is not defined in the one or more database dictionaries, results of the UDF’  as receiving a query request that contains corresponding UDF, the UDF entity not stored on the database (¶0038)
‘generating and executing, based on the database statement, an execution plan that includes: 
accessing data in an offload engine to obtain said results of the UDF’ as generating an access plan that includes using the UDF to read data from an external data source (¶0036-41)
‘processing, by the RDBMS, said results of the UDF as said relational table that is not defined in the one or more database dictionaries’
Chen fails to explicitly teach:
‘storing, in a relational database management system (RDBMS), one or more database dictionaries that include a particular database dictionary that defines a user defined function (UDF)’
Reed teaches:
‘storing, in a relational database management system (RDBMS), one or more database dictionaries that include a particular database dictionary that defines a user defined function (UDF)’ (¶0018-23)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Reed’s would have allowed Chen’s to optimize performance of queries (¶0002)

		
Regarding claim 2, Chen teaches ‘wherein the offload engine does not store said data in nonvolatile storage’ (¶0033)

Regarding claim 3, Chen teaches ‘wherein the offload engine does not include non-volatile storage that can store said data’  (¶0033)

Regarding claim 4, Chen teaches wherein:
‘the UDF accepts an argument that identifies a particular dataset, which contains said data, of a plurality of datasets stored in the offload engine; said accessing said data in the offload engine comprises sending the argument that identifies the particular dataset to the offload engine’ (¶0036-41)

Regarding claim 5, Chen teaches wherein:
‘the database statement comprises an expression that comprises two references to the UDF; 
each reference of the two references specifies a respective distinct value, for said argument, that identifies a respective distinct dataset;
said sending the argument that identifies the particular dataset comprises sending a translation of the expression to the offload engine’ (¶0036-41)

Regarding claim 6, Chen teaches ‘wherein each respective distinct dataset of the two references comprises a distinct amount of columns.’ (¶0046)

Regarding claim 7, Chen teaches wherein:
‘the UDF accepts an argument that identifies a particular dataset of a plurality of datasets stored in the offload engine;
the database statement comprises a reference to the UDF that specifies a particular value, for said argument, that identifies a second relational table that is defined in the one or more database dictionaries’ (¶0036-41)

Regarding claim 8, Chen teaches wherein:
‘the second relational table comprises: 
second data in the offload engine, and distinct third data in the RDBMS;
said executing the execution plan further comprises accessing the second data in the offload engine and the third data in the RDBMS’ (¶0036-41)

Chen teaches:
‘the second data in the offload engine and the third data in the RDBMS are distinct partitions of the second relational table;
the second data in the offload engine is: a horizontal partition, or a vertical partition’ (¶0036-41)

Regarding claim 10, Reed teaches wherein:
‘said relational table is a user defined type;
said processing said results of the UDF as said relational table comprises processing the user defined type’ (¶0018)

Regarding claim 11, Chen teaches ‘wherein said generating the execution plan comprises invoking a second UDF to obtain a cardinality of said data in the offload engine’ (¶0052-53)

Regarding claim 12, Chen teaches ‘wherein the second UDF is a member of a user defined type that encapsulates said data in the offload engine.’ (¶0052-53)

Regarding claim 13, Chen teaches wherein:
‘the database statement comprises a filtration criterion;
said accessing said data in the offload engine comprises sending the filtration criterion to the offload engine’ (¶0040-41)

Chen teaches one or more non-transitory machine-readable media storing instructions that, when executed by one or more processors, cause:
‘receiving a database statement that specifies processing, as a relational table that is not defined in the one or more database dictionaries, results of the UDF’  as receiving a query request that contains corresponding UDF, the UDF entity not stored on the database (¶0038)
‘generating and executing, based on the database statement, an execution plan that includes: 
accessing data in an offload engine to obtain said results of the UDF’ as generating an access plan that includes using the UDF to read data from an external data source (¶0036-41)
‘processing, by the RDBMS, said results of the UDF as said relational table that is not defined in the one or more database dictionaries’
Chen fails to explicitly teach:
‘storing, in a relational database management system (RDBMS), one or more database dictionaries that include a particular database dictionary that defines a user defined function (UDF)’
Reed teaches:
‘storing, in a relational database management system (RDBMS), one or more database dictionaries that include a particular database dictionary that defines a user defined function (UDF)’ (¶0018-23)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references  Reed’s would have allowed Chen’s to optimize performance of queries (¶0002)

Regarding claim 15, Chen teaches ‘wherein the offload engine does not store said data in nonvolatile storage’ (¶0033)

Regarding claim 16, Chen teaches wherein:
‘the UDF accepts an argument that identifies a particular dataset, which contains said data, of a plurality of datasets stored in the offload engine; said accessing said data in the offload engine comprises sending the argument that identifies the particular dataset to the offload engine’ (¶0036-41)

Regarding claim 17, Chen teaches wherein:
‘the UDF accepts an argument that identifies a particular dataset of a plurality of datasets stored in the offload engine;
the database statement comprises a reference to the UDF that specifies a particular value, for said argument, that identifies a second relational table that is defined in the one or more database dictionaries’ (¶0036-41)

Regarding claim 18, Chen teaches wherein:
‘the second relational table comprises: 
second data in the offload engine, and distinct third data in the RDBMS;
said executing the execution plan further comprises accessing the second data in the offload engine and the third data in the RDBMS’ (¶0036-41)

Regarding claim 19, Reed teaches wherein:
‘said relational table is a user defined type;
said processing said results of the UDF as said relational table comprises processing the user defined type’ (¶0018)

Regarding claim 20, Chen teaches ‘wherein said generating the execution plan comprises invoking a second UDF to obtain a cardinality of said data in the offload engine’ (¶0052-53)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166